Title: From James Madison to John Gavino, 2 November 1803 (Abstract)
From: Madison, James
To: Gavino, John


2 November 1803, Department of State. The Citizen will carry this letter and most of the gun carriages with the remainder to follow from Norfolk in a supply ship. “After touching at L’Orient to deliver some public dispatches, she will call at your port to ascertain whether it will be safe to proceed to Tangier, and if all should be well with Morocco she is to lose no time in delivering her Cargo there; but if otherwise the Captain has orders to consign it to you, in that case you will discharge him as soon as possible, and inform Mr. Simpson of it.” Encloses a packet to be forwarded to Lear. “As it contains Newspapers, it will be proper that it should not go through the Post offices.” Adds in a 4 Nov. postscript that a copy of Bainbridge’s letter to Simpson describing the capture of the Mirboka has been received. “As it is important that the dispatches intended to be landed at L’Orient should be immediately forwarded, and as the gun-carriages are already prepared, the Schooner Citizen will proceed to Gibraltar with her Cargo & consign it to you.” Simpson has been instructed not to withhold the gun carriages if their presentation will contribute to U.S. interests. “Should they not be wanted for such a purpose you will inform Tobias Lear Esqr. our Consul Genl. at Algiers of it and await his orders for their disposal following in this respect the advice of Mr. Simpson.” The president will probably communicate the news of the capture to Congress “this day.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 2 pp.


